Citation Nr: 1036801	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent 
for right foot plantar wart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1982. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, confirmed and continued a disability 
rating of 0 percent for right foot plantar wart and granted 
service connection for bilateral hearing loss at a noncompensable 
disability rating, effective June 24, 2004.

In a January 2010 rating decision, the RO increased the Veteran's 
evaluation for a right foot plantar wart to a 10 percent rating, 
effective June 24, 2004.  However, the issue of entitlement to a 
higher disability evaluation for a right foot plantar wart 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service- 
connected bilateral hearing loss has been manifested by no worse 
than level III hearing acuity in the right ear and level III 
hearing acuity in the left ear.

2.  The service-connected right foot plantar wart is objectively 
characterized as tender with an area of less than six square 
inches, and has not resulted in limitation of function. 

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (2009). 

2.  The criteria for a rating in excess of 10 percent for right 
foot plantar wart have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805, 7806, 7819 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2005 letter for 
his claim regarding his hearing loss, and in June 2006 letter 
that explained what information and evidence was needed for all 
issues to substantiate a claim for increased ratings as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letters also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the June 2006 letter, and opportunity 
for the Veteran to respond, the April 2010 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in February 2005, 
June 2006, April 2008, May 2008, and December 2009 that were 
fully adequate for the purposes of rendering this decision.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 


Laws and Regulation- Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009). In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Bilateral hearing loss

VA regulations provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, established by a state-licensed audiologist including 
a controlled speech discrimination test (Maryland CNC), based 
upon a combination of the percent of speech discrimination and 
the puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85 (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  Id.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for rating 
purposes are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85(a) (2009).

The Court has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA* NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY 
ON PURETONE THRESHOLD AVERAGE 
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

*This table is for use only as specified in §§4.85 and 4.86.  

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I




Factual Background and Analysis

On fee basis VA audiology examination in February 2005, the 
Veteran reported decreased hearing with constant tinnitus.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
25
60
55
39
LEFT
15
10
25
55
55
36

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.

In a February 2005 addendum, the audiologist indicated that air 
conduction was the better test to reflect the Veteran's hearing 
disability.

The bone conduction table revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
50
30
60
45
LEFT
25
30
60
40
n/a

Because the audiologist specifically indicated that air 
conduction results were the best measurement of the Veteran's 
hearing loss, applying the air conduction results to the Table VI 
chart, a puretone threshold average of 39 and a speech 
discrimination of 92 percent in the right ear will result in 
level I hearing for that ear.  A puretone threshold average of 36 
and a speech discrimination of 92 percent in the left ear will 
result in level I hearing for that ear.  Applying these results 
to the Table VII chart, a level I for the right ear, combined 
with a level I for the left ear, will result in a noncompensable 
(zero percent) compensation evaluation. 

On fee basis VA audiology examination in June 2006, the Veteran 
reported that his functional impairment from his hearing loss was 
that when he worked as a ship mechanic, he could not hear on 
radios inside the ship tank and could not hear across the tanks 
to follow instructions.  Pure tone thresholds, in decibels, were 
as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
20
70
70
43.75
LEFT
15
15
30
60
65
42.5

The June 2006 bone conduction table revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
70
70
LEFT
15
15
30
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  The 
examiner indicated that an air conduction study was better than a 
bone conduction study to reflect the Veteran's hearing loss.  

Applying the results to the Table VI chart, a puretone threshold 
average of 44 and a speech discrimination of 90 percent in the 
right ear will result in level II hearing for that ear.  A 
puretone threshold average of 43 and a speech discrimination of 
86 percent in the left ear will result in level II hearing for 
that ear.  Applying these results to the Table VII chart, a level 
II for the right ear, combined with a level II for the left ear, 
will result in a noncompensable (zero percent) compensation 
evaluation. 

On fee basis VA audiology examination in May 2008, the Veteran 
complained of hearing loss and ringing in his ears.  The examiner 
indicated that an air conduction study was better than a bone 
conduction study to reflect the Veteran's hearing loss.  

Pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
30
65
60
42.5
LEFT
25
25
45
65
60
48.75

The May 2008 bone conduction table revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
30
70
60
LEFT
20
25
45
65
60

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.  

Applying the results to the Table VI chart, a puretone threshold 
average of 43 and a speech discrimination of 82 percent in the 
right ear will result in level III hearing for that ear.  A 
puretone threshold average of 49 and a speech discrimination of 
80 percent in the left ear will result in level III hearing for 
that ear.  Applying these results to the Table VII chart, a level 
III for the right ear, combined with a level III for the left 
ear, will result in a noncompensable (zero percent) compensation 
evaluation. 

On fee basis VA audiology examination in December 2009, the 
Veteran reported that he could not communicate when others were 
working in the oil tankers at his job.  He had difficulty 
understanding any warnings about dangers aboard the tanker.  The 
examiner indicated that an air conduction study was better than a 
bone conduction study to reflect the Veteran's hearing loss.  

Pure tone thresholds, in decibels, were as follows:




HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
20
65
65
41.25
LEFT
25
20
30
55
55
40

The December 2009 bone conduction table revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
65
65
LEFT
25
15
30
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  

The examiner noted that the effect of the condition on the 
Veteran's normal occupation was difficulty understanding others 
and inability to understand warning signals.  The effect of the 
condition on his daily activities was not measurable.

Applying the results to the Table VI chart, a puretone threshold 
average of 41 and a speech discrimination of 94 percent in the 
right ear will result in level I hearing for that ear.  A 
puretone threshold average of 40 and a speech discrimination of 
92 percent in the left ear will result in level I hearing for 
that ear.  Applying these results to the Table VII chart, a level 
I for the right ear, combined with a level I for the left ear, 
will result in a noncompensable (zero percent) compensation 
evaluation. 

The Board notes that on each examination, the examiner indicated 
that an air conduction study was better than a bone conduction 
study to reflect the Veteran's hearing loss.  Additionally, while 
at his August 2010 hearing the Veteran claimed that his 
examinations were flawed, the examinations were conducted in 
accordance with VA regulations as a state-licensed audiologist 
included a controlled speech discrimination test (Maryland CNC).  
See 38 C.F.R. § 4.85 (2009).  Therefore the Board also finds that 
the examinations were adequate for rating purposes as the 
examiners fulfilled their requirements by eliciting information 
from the Veteran concerning his medical history and conducting 
the necessary tests in accordance with standard medical practice 
and guidelines promulgated by the Secretary of Veterans' Affairs.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, a 0 percent disability rating is applicable under the 
provisions of 38 C.F.R. § 4.85, Table VII, for the entire period 
of the appeal. 

Right Foot Plantar Wart Rating

The RO has rated the Veteran's right foot plantar wart disorder 
under Diagnostic Codes 7819-7804 of 38 C.F.R. § 4.118.  
Diagnostic Code 7819 addresses benign skin neoplasms, and directs 
VA to rate the disorder under Diagnostic Codes 7801 through 7805.  
The Board notes that VA may use hyphenated diagnostic codes to 
more precisely describe the disorder at issue.  See 38 C.F.R. § 
4.27 (2009).  See also Tropf v. Nicholson, 20 Vet. App. 317 
(2006). 

7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008)

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 
4).  These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date.  Id.  The Board has not received a request from the Veteran 
to be rated under the revised criteria, and as such, that rating 
criteria will not be addressed at this time. 

Factual Background and Analysis

On fee basis VA skin examination in February 2005, the Veteran 
reported suffering from a right foot plantar wart since 1982.  He 
had itching and the area was pressure sensitive.  The symptoms 
occurred constantly.  Over the prior 12 months he did not receive 
any treatment for the skin condition and the disease did not 
involve any areas exposed to the sun.  The functional impairment 
was pain with walking but it did not result in any lost time from 
work.  On examination, there were signs of skin disease located 
at the palm of the right foot, 1.5 cm x. 1.5 cm with induration 
of less than six square inches and abnormal texture of less than 
six square inches.  There was no ulceration, exfoliation, 
crusting, tissue loss, inflexibility, hypopigmentation, 
hyperpigmentation and limitation of motion.  Skin lesion was 0 
percent in the exposed area.  The skin lesion coverage relative 
to the whole body was 1 percent.  The skin lesions were not 
associated with any systemic disease.  The diagnosis was right 
foot plantar wart.

On fee basis VA skin examination in June 2006, the Veteran 
reported itching and pain that occurred constantly.  Over the 
past 12 months he did not receive any treatment for the skin 
condition and the disease did not involve any areas exposed to 
the sun.  The functional impairment was that it was hard for him 
to stand for a long time and hard for him to walk any distance.  
On examination, a 3 cm in diameter plantar wart below the 4th toe 
of the right foot was present.  It had induration of less than 
six square inches, inflexibility of less than six square inches, 
hyperpigmentation of less than six square inches and abnormal 
texture of less than six square inches.  There was no ulceration, 
crusting and induration of less than six square inches.  Skin 
lesions were 0 percent in the exposed area.  The skin lesion 
coverage relative to the whole body was 0.2 percent.  The 
diagnosis was plantar wart right foot with objectively a 3cm 
lesion on the right sole.

An October 2007 VA treatment note demonstrated a diagnosis of a 
mechanical callus.  The physician noted that it was "not a 
wart".

The Veteran underwent a fee basis VA skin examination in April 
2008.  He reported that the current symptoms of his wart were 
local pain affecting his gait.  He was not receiving any 
treatment for his condition.  On examination, there was a lump 
present at the base of the right third toe measuring 
approximately 4cm x 2.3cm.  The shape was oval.  There was no 
tenderness and no adherence to the underlying structure.  The 
texture was firm with an elevated surface.  The affect of 
function was that it limited gait and balance.  The diagnosis was 
plantar wart, right foot with subjective pain and balance 
problems.

The Veteran underwent a fee basis VA skin examination in December 
2009.  On examination, there was a lump at the plantar side of 
the right foot at the base of the 2nd toe measuring approximately 
1.5cm x 1.5cm.  The shape was a circular hump.  There was 
tenderness to palpitation.  There was no adherence to the 
underlying structure and the texture was firm with an elevated 
surface.  The affect on function was that it was difficult to 
walk due to constant pain in the area.  The diagnosis was right 
foot plantar wart.  The subjective factors were foot pain and the 
objective factors were a hard mass on the plantar side of the 
right foot that was tender on palpitation.  The examiner noted 
that the Veteran was retired.  The effect of the condition on the 
Veteran's daily activity was limited walking and standing due to 
the condition.

A review of the record reveals that the criteria for a disability 
rating in excess of 10 percent for right foot plantar wart have 
not been met.  Objective examination confirmed that the Veteran 
has had a stable, superficial right foot plantar wart measured no 
more than six square inches.  The wart was mildly tender to 
palpation and caused no limitation of motion of the affected 
part.  Based on these findings, a 10 percent evaluation is 
warranted under Diagnostic Code 7804 for this disability.  The 
medical evidence does not reflect the existence of any associated 
scar of a size or that involves any symptoms or pertinent 
characteristics so as to warrant the assignment of an evaluation 
in excess of 10 percent under any other pertinent provision of 
section 4.118.  Specifically, the wart has not been noted to be 
deep or cause limited motion.  See Diagnostic Code 7801.  The 
wart does not consist of an area of 929 sq. cm. or greater.  See 
Diagnostic Code 7802.  Additionally, the wart has not been found 
to be unstable or cause a limitation of motion; thus Diagnostic 
Codes 7803 and 7805 are not applicable. 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's bilateral hearing loss and right foot plantar wart 
is appropriately contemplated by the rating schedule.  Indeed, 
higher evaluations are available, but the criteria for such 
evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied. 

Entitlement to a disability rating in excess of 10 percent for 
right foot plantar wart is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


